United States Court of Appeals
                      For the First Circuit


No. 20-2030

              MARÍA DOLORES MALDONADO-CABRERA ET AL.,

                      Plaintiffs, Appellants,

                                v.

                 DR. JORGE ANGLERO-ALFARO ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Raúl M. Arias-Marxuach, U.S. District Judge]


                              Before

                       Howard, Chief Judge,
                Selya and Barron, Circuit Judges.



     Michelle Annet Ramos-Jimenez on brief for appellants.
     Fernando Figueroa-Santiago, Solicitor General of Puerto Rico,
and Omar Andino-Figueroa, Deputy Solicitor General, on brief for
appellee Dr. Bryan Santiago-Díaz.



                         February 25, 2022
             SELYA, Circuit Judge. This appeal requires us to examine

the framework governing a stay or dismissal of a federal action

that is duplicative of parallel state litigation.              Because the

court     below   erroneously   applied    the   "prior   pending    action"

doctrine in lieu of the test adumbrated in Colorado River Water

Conservation District v. United States, 424 U.S. 800 (1976), and

its progeny, we vacate the order dismissing the plaintiffs' action

and remand for further proceedings consistent with this opinion.

                                     I

             We start by chronicling the travel of the case.              On

September 6, 2018, the plaintiffs, María Dolores Maldonado-Cabrera

and   Annelys     Maldonado-Cabrera,      commenced   this   civil   action,

seeking damages for medical malpractice, in the United States

District Court for the District of Puerto Rico.              They premised

federal jurisdiction on diversity of citizenship and the existence

of a controversy in the requisite amount. See 28 U.S.C. § 1332(a).1

Their complaint alleged negligence under Puerto Rico law leading

to the death of their mother, Gregoria Cabrera-Bayanilla, during

the previous year.      They named as defendants the physicians who

cared for the decedent, the hospital in which she was a patient,

and two insurance companies (who are no longer parties).




      1The plaintiffs are citizens of Florida.       All of the
defendants are citizens of Puerto Rico. The amount in controversy
exceeds $75,000.


                                   - 2 -
            Roughly a month before the plaintiffs instituted this

action,    a larger group of plaintiffs           (also relatives of the

decedent)    brought   a   similar   medical   malpractice     suit     in    the

Superior Court of Puerto Rico, sitting at Ponce.                This earlier

suit also arose from Mrs. Cabrera-Bayanilla's death, asserted

similar causes of action, and named the same defendants.                      The

earlier action was captioned Luis Alberto Maldonado Cabrera y Otros

v. Hospital Episcopal San Lucas y Otros, No. PO2018CV00625.

            In due course, Dr. Bryan Santiago-Díaz — who was a

defendant in both cases — filed a motion in the federal court

seeking either to stay or dismiss the federal-court proceeding.

As relevant here, Santiago-Díaz's motion — docketed on February

21, 2020 — asked the district court to act based upon either

Colorado River abstention or the "prior pending action" doctrine.

            Although   expressing      doubt   that   either        staying    or

dismissing   the    federal-court     proceeding   was     called    for    under

Colorado River, the district court concluded that it "need not

consider    [the]   request   for    abstention    under    Colorado       River"

because the prior pending action doctrine applied.                   Maldonado-

Cabrera v. Alfaro, No. 18-1661, 2020 WL 6047748, at *2, (D.P.R.

Oct. 13, 2020).        That doctrine, as the court understood it,

provided that "the pendency of [a] prior action, in a court of

competent jurisdiction, between the same parties, predicated upon

the same cause of action and growing out of the same transaction,


                                     - 3 -
and in which identical relief is sought, constitutes good ground

for abatement of the later suit."               Id. (quoting Rowayton Venture

Grp. LLC v. McCarthy, No. 19-12240, 2020 WL 4340985, at *3 (D.

Mass. July 28, 2020)).         The court proceeded to find the prior

pending action doctrine applicable and dismissed the federal-court

suit without prejudice.    Id. at *5.            This timely appeal followed.

                                       II

          When a district court has yielded jurisdiction in favor

of a prior pending federal-court action, we review its order of

dismissal for abuse of discretion.              See Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000).           Here, however, the parties have

been unable to find any relevant authority identifying the standard

of   review   that   obtains    when        a   federal   court   has   yielded

jurisdiction in favor of a prior pending state-court action.2

          The closest parallel, we think, is that we review a

district court's decision to abstain under Colorado River for abuse

of discretion.   See United States v. Fairway Cap. Corp., 483 F.3d

34, 40 (1st Cir. 2007).        We apply that standard of review here.

In doing so, we remain mindful that a material error of law is


     2 To be sure, Puerto Rico is not a state. The law is clear,
though, that cases pending in the Puerto Rico courts are treated
as functionally equivalent to state-court cases for purposes of
Colorado   River  abstention.     See,   e.g.,  Nazario-Lugo  v.
Caribevisión Holdings, Inc., 670 F.3d 109, 114 (1st Cir. 2012);
Jiménez v. Rodríguez-Pagán, 597 F.3d 18, 27 (1st Cir. 2010).
Consequently, we refer throughout to the suit that is pending in
the Superior Court as a state-court suit.


                                  - 4 -
perforce an abuse of discretion.       See Charbono v. Sumski (In re

Charbono), 790 F.3d 80, 85 (1st Cir. 2015); United States v.

Caraballo, 552 F.3d 6, 8 (1st Cir. 2008).        Thus, a court abuses

its discretion if it fails to apply the Colorado River standard

when that precedent supplies the relevant benchmark.     See Moses H.

Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 19 (1983).

          The prior pending action doctrine is good law where it

belongs, but it does not belong here.     It covers scenarios in which

"actions involving the same parties and similar subject matter are

pending in different federal district courts" and "the overlap

between the two suits is nearly complete."      TPM Holdings, Inc. v.

Intra-Gold Indus., Inc., 91 F.3d 1, 4 (1st Cir. 1996).      When such

a scenario looms, we have made pellucid that "the usual practice

is for the court that first had jurisdiction to resolve the issues

and the other court to defer."3     Id.     This "power to dismiss a

duplicative lawsuit is meant to foster judicial economy and the

'comprehensive disposition of litigation.'"       Curtis, 226 F.3d at

138 (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342

U.S. 180, 183 (1952)).




     3 In TPM Holdings, we also said that "where the overlap between
two suits is less than complete, the judgment is made case by case,
based on such factors as the extent of overlap, the likelihood of
conflict, the comparative advantage and the interest of each forum
in resolving the dispute."       91 F.3d at 4 (internal citation
omitted).


                               - 5 -
            The Supreme Court, though, has left no doubt that such

a "general principle . . . to avoid duplicative litigation" holds

water only within the federal system.           Colo. River, 424 U.S. at

817. When the jurisdictional overlap is "between state and federal

courts" the justification for applying that general principle

vanishes:   "the pendency of an action in the state court is no bar

to proceedings concerning the same matter in the Federal court

having jurisdiction."      Id. (quoting McClellan v. Carland, 217 U.S.

268, 282 (1910)); see Sprint Commc'ns, Inc. v. Jacobs, 571 U.S.

69, 73 (2013).    This divergence, the Court explained, "stems from

the virtually unflagging obligation of the federal courts to

exercise the jurisdiction given them."          Colo. River, 424 U.S. at

817; accord Doran v. Salem Inn, Inc., 422 U.S. 922, 928 (1975).

            Consistent     with   this     distinction,   the   decisional

calculus changes when the competing litigation lies outside the

federal system.    A federal court cannot renounce jurisdiction in

the absence of "the clearest of justifications."                Jiménez v.

Rodríguez-Pagán, 597 F.3d 18, 27 (1st Cir. 2010) (quoting Colo.

River, 424 U.S. at 819).      The dimensions of any such justification

are circumscribed "by an 'exceptional-circumstances test,' whose

non-exclusive list of factors we have drawn from Colorado River

and its progeny."        Id. (quoting Moses H. Cone Mem'l Hosp., 460

U.S. at 16).   Under this test, "[d]uplication and inefficiency are

not enough to support a federal court's decision to bow out of a


                                   - 6 -
case over which it has jurisdiction."       Burns v. Watler, 931 F.2d

140, 146 (1st Cir. 1991) (quoting Villa Marina Yacht Sales, Inc.

v. Hatteras Yachts, 915 F.2d 7, 13 (1st Cir. 1990)).        Except when

warranted by a doctrine of abstention or comity recognized by the

Supreme Court, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 292 (2005), a federal court is not free to surrender

jurisdiction — whether by outright dismissal or by a stay — to a

parallel state-court action without a sufficient showing of the

required exceptional circumstances, see Moses H. Cone Mem'l Hosp.,

460 U.S. at 19.

           In the case at hand, the district court abused its

discretion by skipping the Colorado River inquiry and using instead

a jerry-built substitute. See id. (holding that court's discretion

is abused where not "exercised under the relevant standard" of

"Colorado River's exceptional-circumstances test").          The court

below    explicitly    declined   to   "consider   [the]   request   for

abstention under Colorado River."4        Maldonado-Cabrera, 2020 WL

6047748, at *2.       Instead, it dismissed the case under the prior

pending action doctrine "in order to avoid inconsistent judgments


     4 Although it did not decide the issue, the court expressed
doubt that Colorado River abstention was justified. See Maldonado-
Cabrera, 2020 WL 6047748, at *2.      The court's misgivings were
rooted in the fact that "Dr. Santiago-Diaz's bid for Colorado River
abstention was largely premised on the existence of unsettled
issues of Puerto Rico law concerning application of the damages
cap," which issues had "since been settled by the Puerto Rico
Supreme Court." Id.


                                  - 7 -
and promote judicial efficiency."      Id. at *5.    Those reasons,

measured against Supreme Court doctrine, are insufficient.

          We hold that the court's failure to apply the correct

test, drawn from Colorado River and its progeny, constituted an

abuse of discretion.     Given that the district court has yet to

address the issue, we take no view as to whether the Colorado River

factors will support either a stay or an order of dismissal on

these facts.5   That determination is "left to the discretion of

the district court in the first instance."     Moses H. Cone Mem'l

Hosp., 460 U.S. at 19.

          We add a coda.   The court below did not blaze a new trail

but, rather, followed a series of district court decisions in this

circuit that have embraced the prior pending action doctrine to

defer to parallel state-court litigation.     See, e.g., U.S. Fire

Ins. Co. v. Equitas Ins. Ltd., No. 18-1205, 2019 WL 5457934, at *4

(D.N.H. Oct. 24, 2019); Bradeen v. Bank of New York Mellon Tr.

Co., No. 18-11753, 2018 WL 5792319, at *2-3 (D. Mass. Nov. 2,

2018); Qutab v. Kyäni, Inc., 324 F. Supp. 3d 243, 247 (D. Mass.

2018); Quality One Wireless, LLC v. Goldie Grp., LLC, 37 F. Supp.


     5 When deferral under Colorado River is warranted, the
decision whether to stay or dismiss is "committed . . . to the
discretion of the district courts."     Jiménez, 597 F.3d at 31.
Although other courts of appeals "have held that a stay is always
preferable," we have declined to lay down a categorical rule. Id.
at 31-32 (citing cases). We have, however, noted this circuit's
historical "trend" of opting for a stay and have observed that
this is "the more cautious route." Id. at 32.


                               - 8 -
3d 536, 541-43 (D. Mass. 2014).    We reject those decisions insofar

as they apply a test that departs from the test elucidated in

Colorado River and its progeny.    Although the prior pending action

doctrine and Colorado River abstention are both grounded in similar

considerations of "wise judicial administration," Colo. River, 424

U.S. at 818, there is at least one salient difference:          the

Colorado River test loads the dice with a "presumption in favor of

assuming jurisdiction," Jiménez, 597 F.3d at 28, which can be

overcome only by the "clearest of justifications displayed by

exceptional circumstances," Nazario-Lugo v. Caribevisión Holdings,

Inc., 670 F.3d 109, 116 (1st Cir. 2012).      As we have explained,

the court below abused its discretion by failing to apply the

requisite exceptional-circumstances test.

                                  III

          We need go no further. For the reasons delineated above,

the order of the district court is vacated and the case is remanded

for further proceedings consistent with this opinion.    Costs shall

be taxed in favor of the plaintiffs.



Vacated and Remanded.




                              - 9 -